Citation Nr: 1203176	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-38 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.  In addition, he had Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2007 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denied the benefits sought on appeal.  

In August 2011, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the Veteran's claim of service connection for tinnitus.  The remaining claims are addressed in the remand that follows the Board's decision.



FINDING OF FACT

The Veteran has tinnitus that is as likely as not attributable to active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus.  He asserts that he developed tinnitus as a result of exposure to loud noise during his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As an initial matter, the Board notes that the Veteran's service treatment records, with the exception of his DD Form 214 and a Report of Separation (National Guard Bureau (NGB) Form 22) are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran's DD Form 214 reflects his military occupational specialty (MOS) was track vehicle mechanic and a March 2007 VA hearing evaluation as part of a physical standards criteria for clearing volunteers for driving assignments reflects the Veteran's report of tinnitus since service in the 1950s, a history consistent with the history noted on the June 2008 VA audiology examination report.  In addition, and while the June 2008 VA examiner stated that it was impossible to determine whether the Veteran's tinnitus is related to service without resorting to speculation noting the Veteran's report of both in-service and occupational noise exposure, the Veteran provided seemingly credible testimony at his Board hearing to the effect that prior to service he had no ringing in his ears and that he had an onset of ringing in his ears in association with duties related to his MOS during service.  The Veteran's testimony is bolstered by the testimony of his spouse who, in correspondence received in April 2008 is noted to be a nurse, to the effect that she has known the Veteran since she was 14 years old, that she and the Veteran were dating prior to his service entrance, and that upon his return, she noticed he was having hearing difficulty.  Lending further credibility to the testimony at the hearing are statements submitted in April 2008 by fellow service members who served alongside the Veteran, noting loud noise exposure during service not only in association with multiple tank engines running and revving at the same time, but also in association with weapons firing on the firing range without hearing protection.  

A determination as to whether a current disability is related to service requires competent evidence.  The Veteran is competent to report his symptoms and the Board accepts in-service noise exposure.  In addition, the Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In July 2010, the Veteran reported that he has had tinnitus continuously since separation from service.  

In summary, the Veteran is competent to identify tinnitus and that such had an onset in association with noise exposure during service and such is not inconsistent with the circumstances of his service.  In this case, there is competent and credible evidence relating tinnitus to noise exposure during service.  Additionally, the June 2008 VA examiner did not rule out the possibility of this relationship or expressly attribute the tinnitus to some other cause.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has tinnitus that is as likely as not attributable to active military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Thus, the evidence is at least in equipoise for the claim and the benefit sought for this claim is granted. 


ORDER

Service connection for tinnitus is granted.  


REMAND

In the April 2007 claim, the Veteran asserted entitlement to service connection for lung mesothelioma due to asbestos exposure.  In September 2008, the Veteran was afforded a VA examination for respiratory disorders, and the report of examination notes clinical findings consistent with asbestos exposure.  The examiner opined, however, that "it is less likely than [] not" that the Veteran's chronic obstructive pulmonary disorder (COPD) is related to asbestos exposure during service, noting pulmonary function testing (PFT) showed an obstructive pattern consistent with the effects of longstanding smoking whereas asbestosis causes a restrictive pattern on PFT noted to not be shown in the Veteran's case.  The Board notes that while the report of examination further notes that cigarette smoking and asbestos exposure were synergistic and additive in producing lung damage, and that given the duration and intensity of the Veteran's asbestos exposure during service compared to the long duration and volume of cigarette smoking, the abnormality in lung function appeared to be caused by smoking, the examiner did not address whether the Veteran's exposure to asbestos, and/or coal dust and mechanical fumes, as noted in an April 2008 statement from a fellow service member noted to have served alongside the Veteran, may have contributed to or in any other way aggravated his currently diagnosed COPD.  The Board notes that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Accordingly, the Board has no discretion and must remand the claim for another VA examination and opinion.

In addition, the Veteran asserts exposure to herbicides during service at Fort Chaffee, Arkansas and/or Fort Knox, Kentucky.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  The M21-1MR manual provides guidelines for verifying exposure to herbicides outside of Vietnam and the DMZ in Korea.  Specifically, under M21-1MR, Part IV, Subpart ii, 2.C.10.n., once a veteran has provided the approximate dates (i.e., within a 60-day period), location, and nature of the alleged exposure, the agency of original jurisdiction (AOJ) is to submit a request to Compensation and Pension (C&P) Services via email, furnishing the veteran's detailed description of exposure and requesting a review of the Department of Defense's (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged by the veteran.  The above provisions have not been applied to the Veteran's claim.  As such, the Board finds that, on remand, the AOJ must develop the claim in a manner consistent with the above provisions.  

Since the Veteran claims service connection for sleep apnea and a vision disorder secondary to a lung disorder and/or diabetes mellitus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board will defer review of the issues of entitlement service connection for sleep apnea and for a vision disorder until the issues of entitlement to service connection for a lung disorder and diabetes mellitus are resolved.  See id.  

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Temple, Texas.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since September 2010) from the Temple VAMC and associate the records with the claims folder.

2.  Request that the Veteran provide information as to the approximate dates (i.e., within a 60-day period), location, and nature of the alleged herbicide exposure.  If the necessary information is provided, submit a request to C&P Services via email, furnishing the Veteran's detailed description of herbicide exposure and requesting a review of the DOD's inventory of herbicide operations to determine whether herbicides were used as alleged by the Veteran.  If it is determined that herbicides were used, the name of the chemical compound utilized should be obtained if possible.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination with a pulmonary specialist to determine the nature, extent and etiology of any respiratory pathology.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all respiratory pathology must be diagnosed.  The examiner is asked to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory pathology had an onset during active service or a presumptive period following active service or is in any way the result of any incident of active service or aggravation by any incident of active service, to include exposure to any hazardous substance including but not limited to asbestos?  If answered in the positive, an opinion should be provided as to whether it is at least as likely as not that sleep apnea or a vision disorder is related to, or aggravated by, any respiratory disorder found to be related to service.  

A complete rational must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of diabetes mellitus.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  The examiner is asked to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that diabetes mellitus had an onset during active service or a presumptive period following active service or is in any way the result of any incident of active service or aggravation by any incident of active service, to include exposure to herbicides, if research determines such exposure occurred?  If answered in the positive, an opinion should be provided as to whether it is at least as likely as not that sleep apnea or a vision disorder is related to, or aggravated by, diabetes mellitus found to be related to service.  

A complete rational must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


